Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 April 27, 2009 Mr. William S. Sheridan Chief Financial Officer, Executive Vice President Sothebys 1334 York Avenue New York, New York 10021 Re: Amendment to Severance Agreement Dear Bill: I write further to your conversation with Bill Ruprecht earlier this month to confirm what we have agreed with you in relation to your remuneration going forward in response to current challenges facing Sothebys business in a difficult economy. As you are aware, Sothebys highly compensated executive employees are being asked to have their salary reduced as part of the Companys initiatives to best position the organization to address these challenges.
